Citation Nr: 0021594	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a disability claimed as 
a kidney disorder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The veteran had active service from August 1950 to August 
1954.

In September 1998, the Board of Veterans' Appeals (Board) 
determined that the veteran's claim was well-grounded and 
denied service connection for a kidney disorder.  The Board 
also advised the veteran that he may wish to pursue claims of 
entitlement to service connection for neurological and/or 
muscular disorders of the kidney area based on the August 
1997 VA examination report.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).

In a memorandum decision, the Court found the veteran's claim 
well grounded and reiterated that a review of the record 
reflects that the VA examiner, after reciting a history of 
in-service traumas to the area of the kidneys, opined that it 
was "theoretically possible . . . that the various injuries 
that [the appellant] sustained in the region of his left 
kidney resulted in hi[s] having traumatized nerve endings 
resulting in discomfort" and that his pain "would seem to 
be more muscular and nerve origin in type rather than a 
specific kidney etiology."  It was then noted that the Board 
essentially determined the VA examiner's opinion was 
irrelevant to the appellant's claim-which it characterized 
as a claim for service connection for a "kidney disorder."  
The Court found that the Board's characterization of the 
veteran's claim was overly narrow, as the veteran referred to 
his claim as a kidney disorder as well as residuals of a 
trauma to the area of the kidneys that occurred while boxing 
during service.  The Court then directed the Board to 
consider evidence that may be favorable to the appellant's 
claim as more broadly framed, and found that a remand was 
necessary in order for the Board to provide an adequate 
statement of reasons and bases for its findings and 
conclusions on all material issues of fact and law presented 
in the record.  38 U.S.C.A. § 7104(d)(1); Allday v. Brown, 7 
Vet. App. 517, 527 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994).  It was also noted that "the Board 
should also address the scope of the terms 'disorder' and 
'condition.'"

In light of the Court's instructions and to encompass all of 
the veteran's contentions, the issue on appeal as been 
restyled as listed on the title page.  Additionally, in order 
to fully address the veteran's assertions and to provide an 
adequate statement of reasons and bases for its findings and 
conclusions on all material issues of fact and law presented 
in this case, the matter is REMANDED to the RO for the 
following development:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him in recent years for 
his disability claimed as a kidney 
disorder, to include any organic kidney 
disorder and/or neurological or muscular 
disorders of the kidney area.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
In any event, all relevant VA medical 
reports should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

2.  The RO should schedule the 
appropriate VA examination(s) to identify 
the veteran's disability claimed as a 
kidney disorder and, if necessary, to 
ascertain the nature and etiology of any 
identified disability.  All tests and/or 
studies deemed necessary should be 
conducted.  The claims folder must be 
made available to the examiner prior to 
the examination and the examiner should 
indicate in the report that he or she has 
reviewed the claims folder and pertinent 
records.  The examiner is requested to 
identify all disabilities present whether 
organic, neurological, or muscular of the 
kidneys or area of the kidneys and to 
comment on whether any disability present 
is at least as likely than not related to 
the veteran's service.  Any indications 
that the veteran's complaints of 
symptomatology are not in accord with 
physical findings on the examination 
should be specifically addressed and 
discussed in the examination report.  
Complete rationales for all conclusions 
reached must be discussed and, if 
appropriate, reconciled with the opinion 
recorded on VA examination in 1997.

3.  Following the above, the RO should 
review the claims file to ensure that the 
requested development has been completed 
in full.  Specifically, the RO should 
document all correspondence issued to the 
veteran and his attorney and, if 
obtained, ensure that the requested 
examination and opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
disability claimed as a kidney disorder.  
If the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate time to respond. 

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case, and the veteran need 
take no action unless otherwise notified.

The veteran is advised that he has a right to submit 
additional evidence and argument on the remanded matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is also 
advised that failure to attend the requested VA examination 
without good cause shown may result in an adverse 
determination.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


